Citation Nr: 0906741	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO. 05-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2. Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3. Entitlement to service connection for a cardiovascular 
disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from October 1961 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

Adjudication of this case was stayed pursuant to Chairman's 
Memorandum No. 01-06-24, "Processing of Claims for 
Compensation Based on Exposure to Herbicides Affected by Haas 
v. Nicholson - Imposition of Stay." This stay has been 
lifted as of January 22, 2009 pursuant to Chairman's 
Memorandum No. 01-09-03, "Stay Lifted on Processing Of 
claims for Compensation Based on Exposure to Herbicides 
Affected by Haas v. Nicholson." Accordingly, the Board may 
now proceed with adjudication of the claims in this case.

As the hypertension and cardiovascular issues are being 
claimed as secondary to the diabetes mellitus issue being 
remanded, the Board finds the hypertension and cardiovascular 
issues to be inextricably intertwined with the diabetes 
mellitus issue being remanded. As such, the Board will defer 
action on the issues of entitlement to service connection for 
hypertension and cardiovascular disability until after the 
issue of issue of entitlement to service for diabetes 
mellitus has been adjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The file contains treatment records for the Veteran from 
W.E., M.D., of the "Joslin Diabetes Center", but only up to 
2004.

The file reflects that in December 2006, the Veteran 
submitted a signed waiver with a statement saying that the 
"Joslin Diabetes Center" should have all the information VA 
needs on his diabetes mellitus claim. On this same document, 
the Veteran identifies the dates of treatment as "1988 to 
present", and the document is signed in November 2006. 

It appears that the Veteran is indicating that records more 
recent than 2004 exist from this facility and that he is 
requesting VA obtain these records. The Veteran's 
representative, in a March 2008 Informal Hearing 
Presentation, states that the "Veteran has submitted 
additional information that was not reviewed by the local RO 
and we waive local RO jurisdiction." 

It is not clear what additional information the 
representative is referring to as the claims file does not 
contain any additional evidence submitted by the Veteran 
subsequent to the claims being certified to the Board. In any 
event, as the record indicates that there are additional 
relevant medical records identified by the Veteran that have 
not yet been associated with the claims file, the Board finds 
that a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain all of the 
Veteran's treatment records from Joslin 
Diabetes Center (which have not yet been 
associated with the claims file) pursuant 
to the VA Form 21-4142 signed and 
submitted by the Veteran in November 2006. 
If this authorization is no longer valid, 
the AMC/RO must provide the Veteran with 
an additional VA Form 21-4142 to sign to 
authorize VA to request the treatment 
records. 

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If any benefits sought remain 
denied, the Veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




